Electronically Filed
                                                        Supreme Court
                                                        SCWC-12-0000708
                                                        09-JUN-2015
                                                        09:07 AM



                            SCWC-12-0000708

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                            GARY A. DRAIZEN,
                    Petitioner/Petitioner-Appellant,

                                  vs.

                           STATE OF HAWAI#I,
                    Respondent/Respondent-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
     (CAAP-12-0000708; S.P.P. NO. 11-1-0051; CR. NO. 94-2348)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Petitioner-Appellant’s Application for Writ

of Certiorari, filed on May 7, 2015, is hereby rejected.

           DATED:    Honolulu, Hawai#i, June 9, 2015.

Gary A. Draizen                     /s/ Mark E. Recktenwald
petitioner pro se
                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson